FIRST AMENDMENT TO INDUSTRIAL LEASE AGREEMENT

          THIS AMENDMENT is made as of the Amendment Date (as hereinafter
defined) by and between HAMILTON MILL BUSINESS CENTER, LLC, a Delaware limited
liability company (“Landlord”), and GLOBAL EQUIPMENT COMPANY, INC., a New York
corporation (“Tenant”).

RECITALS

           Landlord and Tenant have previously entered into that certain
Industrial Lease Agreement dated December 8, 2005 (the “Lease”) for the lease of
approximately 517,628 square feet of space, more commonly known as 2505 Mill
Center Parkway, Suite 100, Buford, Georgia 30518 (the “Original Demised
Premises”) located within Hamilton Mill Business Center, Gwinnett County,
Georgia.

           Landlord and Tenant desire to amend the Lease upon the terms and
conditions hereinafter set forth.

          NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by each party
hereto to the other, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

           1.      All capitalized terms used herein but undefined shall have
the meaning as defined in the Lease.

           2.      Landlord and Tenant hereby confirm that the Lease
Commencement Date occurred on February 24, 2006.

           3.      The Expiration Date, as defined in Section 1(h) of the Lease,
is hereby extended to May 31, 2021. As used herein, “Term” is hereby defined as
the period commencing on the Lease Commencement Date and terminating on the
Expiration Date, as extended hereby.

           4.      Commencing on June 1, 2006 (the “Effective Date”), the
Demised Premises shall be defined as that certain parcel of real property more
particularly described in Exhibit “A” attached hereto and by this reference made
a part hereof (the “Land”) together with and including the Building, inclusive
of the Original Demised Premises and that certain additional 129,600 square foot
space, as more particularly described on Exhibit “B” attached hereto and
incorporated herein by reference (the “Expansion Space”), and the common areas,
driveways, and parking areas associated therewith (collectively, the “Building
Common Area”).

           5.      Notwithstanding anything contained in the Lease to the
contrary, beginning on the Effective Date, the Annual Base Rent for the
remainder of the Term as extended hereby shall be payable in Monthly Base Rent
Installments pursuant to the terms of the Lease according to the following
schedule:

Period

                                                           
6/1/06 - 1/31/07
                                                           
2/1/07- 5/31/07
                                                           
6/1/07 - 5/31/11
                                                           
6/1/11 - 5/31/16
                                                           
6/1/16 - 5/31/21 Annual Base Rent

                                                                          
N/A
                                                                          
N/A
                                                                          
$1,941,684.00
                                                                          
$2,168,213.76
                                                                          
$2,427,105.00 Monthly Base Rental
Installments
                                                                          
$0.00
                                                                          
$161,807.00
                                                                          
$161,807.00
                                                                          
$180,684.48
                                                                          
$202,258.75


           6.   Effective as of the Effective Date, Section 1(j) of the Lease
shall be deleted in its entirety.

           7.   Effective as of the Effective Date, Section 6 of the Lease
(Operating Expenses and Additional Rent) shall be deleted in its entirety and
the following shall be substituted in lieu thereof:

                "6.   Additional Rent. Any amounts required to be paid by Tenant
under this Lease (in addition to Base Rent) hereunder and any charges or
expenses incurred by Landlord on behalf of Tenant under the terms of this Lease,
including, without limitation, any expenses incurred for taxes, insurance,
maintenance, repairs, replacements, owner's association dues and assessments,
utilities and other charges assessed against or attributed to the Demised
Premises which are the obligation of Tenant hereunder, shall be considered
additional rent (herein, "Additional Rent") payable in the same manner and upon
the same terms and conditions as Base Rent reserved hereunder except as
expressly set forth herein to the contrary. Without limiting the foregoing,
Tenant shall and does hereby agree to pay directly, or to reimburse Landlord
upon demand for, as Landlord may direct, and Additional Rent shall include, any
and all owner's association dues and assessments, utilities and charges assessed
against or attributed to the Demised Premises pursuant to any applicable
easements, covenants, restrictions, agreements, declaration of protective
covenants or development standards, including, without limitation, the
Protective Covenants, paid by Landlord with respect to or imposed or assessed
upon or against the Demised Premises from time to time throughout that portion
of the Term (and any extension thereof) commencing with the Lease Commencement
Date. Any failure on the part of Tenant to pay such Additional Rent when due
shall entitle Landlord to the remedies available to it for non-payment of Base
Rent, including, without limitation, late charges and interest thereon at the
Interest Rate pursuant to Section 32 of the Lease."

           8.   Effective as of the Effective Date, Section 8 of the Lease
(Insurance) shall be deleted in its entirety and the following shall be
substituted in lieu thereof:

                "8.   Insurance.

                     (a)    Tenant covenants and agrees that from and after the
Effective Date or any earlier date upon which Tenant enters or occupies the
Expansion Space or any portion thereof, Tenant will carry and maintain, at its
sole cost and expense, the following types of insurance, in the amounts
specified and in the form hereinafter provided for:

                           (i)    Liability insurance in the Commercial General
Liability form (or reasonable equivalent thereto) covering the Demised Premises
and Tenant's use thereof against claims for bodily injury or death, property
damage and product liability occurring upon, in or about the Demised Premises,
such insurance to be written on an occurrence basis (not a claims made basis),
to be in combined single limits amounts not less than Three Million Dollars
($3,000,000.00) and to have general aggregate limits of not less than Ten
Million Dollars ($10,000,000.00) for each policy year. The insurance coverage
required under this Section 8(a)(i) shall, in addition, extend to any liability
of Tenant arising out of the indemnities provided for in Section 11 and, if
necessary, the policy shall contain a contractual endorsement to that effect.

                           (ii)    (A) insurance on the "All-Risk" or equivalent
form on a Replacement Cost Basis against loss or damage to the Building and all
other improvements now or hereafter located on the Land (including, without in
any manner limiting the generality of the foregoing, flood insurance if the
Demised Premises are located in a flood hazard area), having a deductible not
greater than Fifty Thousand Dollars ($50,000.00); and in an amount sufficient to
prevent Landlord or Tenant from becoming a co-insurer of any loss, but in any
event in amounts not less than 100% of the actual replacement value of such
Building and improvements other than foundations and footings. Landlord shall
have the right to require from Tenant, not more often than once every
twenty-four (24) months, reasonable evidence of the value of the Building.

                                (B)   insurance on the "All-Risk" or equivalent
form against abatement or loss of rental by reason of the occurrences covered by
the insurance described in clause (A) above and by reason of any service
interruptions in an amount equal to Base Rent and all Additional Rent for at
least twelve (12) months following the occurrence of such casualty;

                                (C)   boiler and machinery insurance covering
losses to or from any steam boilers, pressure vessels or similar apparatus
requiring inspection under applicable state or municipal laws or regulations
which are located at the Demised Premises or on any other building systems for
which such coverage is available, in amounts determined by Tenant to be
appropriate or for such higher amounts as may at any time be reasonably required
by Landlord and having a deductible of not more than Fifty Thousand Dollars
($50,000.00); coverage shall be on a broad form comprehensive basis including
loss of income with a limit of at least an amount which is reasonably acceptable
to Landlord; and

                                 (D)   worker's compensation insurance to the
extent required by the laws of the state in which the Demised Premises are
located and employer's liability insurance in the amount of at least
$1,000,000.00.

                     (b) All policies of the insurance provided for in Section
8(a) shall be issued in form acceptable to Landlord by insurance companies with
a rating of not less than "A" and financial size of not less than Class XII, in
the most current available "Best's Insurance Reports", and licensed to do
business in the state in which the Building is located. Tenant shall have the
right to increase the deductible amounts under the policies of insurance
required by Sections 8(a)(ii)(A) and (C) above, subject to the approval of
Landlord, such approval not to be unreasonably withheld; provided, however, that
Landlord shall be entitled to withhold such approval unless Tenant is able to
demonstrate that the requested increase in any such deductible is commercially
reasonable for improvements comparable to the Building. Each and every such
policy:

                           (i)   (other than the coverage described in Section
8(a)(ii)(D)) shall name Landlord as well as Landlord's Lender, as defined in
Section 24, and any other party reasonably designated by Landlord, as an
additional insured. In addition, the coverage described in Section 8(a)(ii)(A),
(B) and (C) shall also name Landlord as "loss payee";

                           (ii)   shall be delivered to Landlord, in the form of
an insurance certificate acceptable to Landlord as evidence of such policy,
prior to delivery of possession of the Demised Premises to Tenant and thereafter
within thirty (30) days prior to the expiration of each such policy, and, as
often as any such policy shall expire or terminate. Renewal or additional
policies shall be procured and maintained by Tenant in like manner and to like
extent;

                           (iii)   shall contain a provision that the insurer
waives any right of subrogation against Landlord on account of any loss or
damage occasioned to Tenant, its property, the Demised Premises or its contents
arising from any risk covered by all risks fire and extended coverage insurance
of the type and amount required to be carried hereunder;

                           (iv)   shall contain a provision that the insurer
will give to Landlord and such other parties in interest at least thirty (30)
days notice in writing in advance of any material change, cancellation,
termination or lapse, or the effective date of any reduction in the amounts of
insurance; and

                           (v)   shall be written as a primary policy which does
not contribute to and is not in excess of coverage which Landlord may carry.

                      (c)   Any insurance provided for in Section 8(a) may be
maintained by means of a policy or policies of blanket insurance, covering
additional items or locations or insureds; provided, however, that:

                           (i)   Landlord and any other parties in interest from
time to time designated by Landlord to Tenant shall be named as an additional
insured thereunder as its interest may appear;

                           (ii)   the coverage afforded Landlord and any such
other parties in interest will not be reduced or diminished by reason of the use
of such blanket policy of insurance;

                           (iii)   any such policy or policies shall specify
therein the amount of the total insurance allocated to the Tenant's improvements
and property; and

                           (iv)   the requirements set forth in this Section 8
are otherwise satisfied.

                     (d)   In the event that either party (the "Defaulting
Party") shall fail to carry and maintain the insurance coverages set forth in
this Section 8, the other party (the "Procuring Party") may upon thirty (30)
days notice to the Defaulting Party (unless such coverages will lapse in which
event no such notice shall be necessary) procure such policies of insurance and
the Defaulting Party shall promptly reimburse the Procuring Party therefor.

                     (e)    Each party may, at any time, but not more than one
(1) time in any twenty-four (24) month period, require a review of the insurance
coverage and limits of liability set forth in Section 8 to determine whether the
coverage and the limits are reasonable and adequate in the then existing
circumstances. The review shall be undertaken on a date and at a time set forth
in a party's notice requesting a review and shall be conducted at the Demised
Premises. If the parties are, after a review, unable to agree on either the
coverage or the limits, then the parties shall employ the Dispute Resolution
Procedure (as defined in Paragraph 16 below) with insurance advisors having at
least ten (10) years experience in insurance for commercial and industrial
properties serving as Officials. In rendering the decision the Officials shall
consider the requirements of Section 8, the cost of the insurance to be
obtained, inflation, changes in condition, and the insurance then being carried
by similar industrial use developments in the area of the Project."

           9.   Effective as of the Effective Date, Section 9 of the Lease
(Utilities) shall be deleted in its entirety and the following shall be
substituted in lieu thereof:

                "9.   Utilities. Commencing on the Effective Date and continuing
through the remainder of the Term, Tenant shall be responsible for maintaining
the portion of the utility lines located between the Land boundary line and the
Building and shall promptly pay as billed to Tenant all rents and charges for
water and sewer services and all costs and charges for gas, steam, electricity,
fuel, light, power, telephone, heat and any other utility or service used or
consumed in or servicing the Demised Premises and all other costs and expenses
involved in the care, management and use thereof to the extent charged by the
applicable utility companies. If Tenant fails to pay any utility bills or
charges, Landlord may, at its option and upon reasonable notice to Tenant, pay
the same and in such event, the amount of such payment, together with interest
thereon at the Interest Rate as defined in Section 32 from the date of such
payment by Landlord, will be added to Tenant's next due payment, as Additional
Rent."

           10.   Effective as of the Effective Date, Section 10 of the Lease
(Maintenance and Repairs) shall be deleted in its entirety and the following
shall be substituted in lieu thereof:

                "10. Maintenance and Repairs.

                     (a)    General. From and after the Effective Date and
throughout the Term, Tenant shall, at its own cost and expense, maintain the
Demised Premises, exterior and interior, in good condition and repair,
including, without limitation, repair and maintenance of the exterior walls of
the Building and the interior of the Building, including but not limited to the
electrical systems, heating, air conditioning and ventilation systems, plate
glass, windows and doors, sprinkler and plumbing systems, excluding, however,
the roof, foundation and structural frame of the Building, which shall be the
responsibility of Landlord. In addition, Landlord shall be responsible for
damage to the floor caused by a defect in the foundation or structural frame of
the Building, specifically excluding, however, damage caused by Tenant's use of
the floor or the Demised Premises. During the Term, Tenant shall maintain in
full force and effect a service contract for the heating, ventilation and air
conditioning systems with an entity reasonably acceptable to Landlord. Tenant
shall deliver to Landlord (i) a copy of said service contract prior to the Lease
Commencement Date, and (ii) thereafter, a copy of a renewal or substitute
service contract within thirty (30) days prior to the expiration of the existing
service contract. Tenant's obligations to repair and maintain the Demised
Premises shall also include, without limitation, repair, maintenance and
replacement of all plumbing and sewage facilities within and about the Demised
Premises (including, specifically, but without limitation, the portion of water
and sewer lines between the boundary of the Land and Building), fixtures,
interior walls, floors, ceilings, windows, doors, storefronts, painting and
caulking, plate glass, skylights, all electrical facilities and equipment
including, without limitation, lighting fixtures, lamps, fans and any exhaust
equipment and systems, electrical motors, and all other appliances and equipment
of every kind and nature located in, upon or about the Demised Premises
including, without limitation, exterior lighting and fencing, and any sidewalks,
parking areas and access ways (including, without limitation, curbs and
striping) upon the Demised Premises and the landscaping and grounds surrounding
the Building. All glass, both interior and exterior, is at the sole risk of
Tenant; and any broken glass shall be promptly replaced at Tenant's expense by
glass of like kind, size and quality. Unless the same is caused solely by the
negligent action or inaction of Landlord, Landlord shall not be liable to Tenant
or to any other person for any damage occasioned by failure in any utility
system or by the bursting or leaking of any vessel or pipe in or about the
Demised Premises, or for any damage occasioned by water coming into the Demised
Premises or arising from the acts or neglects of occupants of adjacent property
or the public.

                      (b)   Landscaping. Tenant shall also be responsible for
maintaining a landscape service contract for the Demised Premises during the
Term. For the first Lease Year, Tenant shall maintain a landscape service
contract with the original landscape company which installed the landscaping at
the Demised Premises."

           11.   Effective as of the Effective Date, Section 15 of the Lease
(Governmental Regulations) shall be deleted in its entirety and the following
shall be substituted in lieu thereof:

                "15.   Governmental Regulations. Tenant shall promptly comply
throughout the Term of this Lease, at Tenant's sole cost and expense, with all
present and future laws, ordinances and regulations of all applicable governing
authorities relating to all or any part of the Demised Premises, foreseen or
unforeseen, ordinary as well as extraordinary, or to the use or manner of use of
the Demised Premises or to the sidewalks, parking areas, curbs and access ways
adjoining the Demised Premises. In the event that such law, ordinance or
regulation requires a renovation, improvement or replacement to the Demised
Premises, then Tenant shall be required to make such renovation, improvement or
replacement at Tenant's sole cost and expense. Tenant shall also observe and
comply with the requirements of all policies of public liability, fire and other
policies of insurance at any time in force with respect to the Demised
Premises."

           12. Effective as of the Effective Date, Section 19 of the Lease
(Services by Landlord) shall be deleted in its entirety and the following shall
be substituted in lieu thereof:

                "19.   Services by Landlord. From and after the Effective Date,
Landlord shall be responsible for providing no services to the Demised Premises
whatsoever, except for the services for which Landlord is specifically obligated
pursuant to Section 10(a)."

           13.   Effective as of the Effective Date, Section 20 of the Lease
(Fire and Other Casualty) shall be deleted in its entirety and the following
shall be substituted in lieu thereof:

                "20.   Fire and Other Casualty.

                      (a)   If the Building or other improvements on the Land
shall be damaged or destroyed by fire or other casualty, Tenant, at Tenant's
sole cost and expense, shall promptly and diligently proceed to adjust the loss
with the insurance companies (subject to the approval of the Lender (if
applicable) and of Landlord) and arrange for the disbursement of insurance
proceeds, and repair, rebuild or replace such Building and other improvements,
so as to restore the Demised Premises to the condition in which they were
immediately prior to such damage or destruction. The net proceeds of any
insurance recovered by reason of such damage or destruction in excess of the
cost of adjusting the insurance claim and collecting the insurance proceeds
(such excess being referred to herein as the "Net Insurance Proceeds") shall be
held by the Lender (provided that such Lender is a bank, savings association,
insurance company or other similar institutional lender; herein called
"Institutional Lender"), or, if no Lender then holds a Mortgage on the Demised
Premises, by any national or state chartered bank which is reasonably acceptable
to Landlord and Tenant; and the Net Insurance Proceeds shall be released for the
purpose of paying the fair and reasonable cost of restoring such Building and
other improvements. Such Net Insurance Proceeds shall be released to Tenant, or
to Tenant's contractors, from time to time as the work progresses, pursuant to
such requirements and limitations as may be reasonably acceptable to Landlord
and Lender (if the Lender so requires), including, without limitation, lien
waivers from each of the contractors, subcontractors, materialmen and suppliers
performing the work. If the Net Insurance Proceeds (less any applicable
deductible) are insufficient to restore the Demised Premises, Tenant shall be
obligated to pay such deficiency and the amount of any such deductible.
Notwithstanding the foregoing, if the Net Insurance Proceeds are less than
Twenty-Five Thousand Dollars ($25,000.00), such Net Insurance Proceeds may be
held by Tenant and used by Tenant to pay the fair and reasonable cost of
restoring such Demised Premises and other improvements. If the Net Insurance
Proceeds exceed the full cost of the repair, rebuilding or replacement of the
damaged Building or other improvements, then the amount of such excess Net
Insurance Proceeds shall be paid to Tenant upon the completion of such repair,
rebuilding or replacement. Landlord agrees not unreasonably to withhold,
condition or delay any approvals required to be obtained by Tenant from Landlord
pursuant to the provisions of this Section 20(a).

                      (b)   Whenever Tenant shall be required to carry out any
work or repair and restoration pursuant to this Section 20, Tenant, prior to the
commencement of such work, shall deliver to Landlord for Landlord's prior
approval (which shall not be unreasonably withheld, conditioned or delayed) a
full set of the plans and specifications therefor, together with a copy of all
approvals and permits which shall be required from any governmental authority
having jurisdiction. After completion of any major repair or restoration, Tenant
shall, as soon as reasonably possible, obtain and deliver to Landlord a
Certificate of Substantial Completion from the inspecting architect and a
permanent Certificate of Occupancy (or amended Certificate of Occupancy), if
required by applicable laws, issued by the appropriate authority with respect to
the use of the Demised Premises, as thus repaired and restored. Any such work or
repair and restoration, in all cases, shall be carried out by Tenant in a good
and workmanlike manner with materials at least equal in quality to the original
materials used therefor prior to the damage or destruction. If, after a default
by Tenant, Landlord shall carry out any such work or repair and restoration
pursuant to the provisions of this Section 20, then Landlord shall be entitled
to withdraw monies held for application to the costs of such work from time to
time as such costs are incurred."

           14.   Effective as of the Effective Date, Section 21 of the Lease
(Condemnation) shall be deleted in its entirety and the following shall be
substituted in lieu thereof:

                "21.   Condemnation.

                      (a)   If all of the Demised Premises is taken or condemned
for a public or quasi-public use, this Lease shall terminate as of the earlier
of the date title to the condemned real estate vests in the condemnor and the
date on which Tenant is deprived of possession of all of the Demised Premises.
In such event, the Base Rent herein reserved and all Additional Rent and other
sums payable hereunder shall be apportioned and paid in full by Tenant to
Landlord to that date, all Base Rent, Additional Rent and other sums payable
hereunder prepaid for periods beyond that date shall forthwith be repaid by
Landlord to Tenant, and neither party shall thereafter have any liability
hereunder, except that any obligation or liability of either party, actual or
contingent, under this Lease which has accrued on or prior to such termination
date shall survive.

                      (b)   In the event of a taking of "Substantially All of
the Demised Premises" (as herein defined), Tenant may, at its option, upon
thirty (30) days' written notice to Landlord, which shall be given no later than
sixty (60) days following the taking, have the right to terminate this Lease.
All Base Rent and other sums payable by Tenant hereunder shall be apportioned
and paid through and including the date of taking, and neither Landlord nor
Tenant shall have any rights in any compensation or damages payable to the other
in connection with such condemnation. For purposes of this provision,
"Substantially All of the Demised Premises" shall mean (i) so much of the
Demised Premises as, when taken, leaves the untaken portion unsuitable, in the
reasonable opinion of Tenant and Landlord, for the continued feasible and
economic operation of the Demised Premises by Tenant for the same purposes as
immediately prior to such taking or as contemplated herein, (ii) so many of the
parking spaces on the Land as reduces the parking ratio below that which is
required by the zoning ordinance applicable to the Project, and Landlord's
failure to provide substantially similar alternative parking reasonably
acceptable to Tenant within sixty (60) days after such taking, or (iii) so much
of the Demised Premises that access to the Demised Premises is materially
impeded, as reasonably determined by Landlord and Tenant.

                      (c)   If only part of the Demised Premises is taken or
condemned for a public or quasi-public use and this Lease does not terminate
pursuant to Section 21(b) above, Tenant, to the extent of Net Condemnation
Proceeds (as hereinafter defined) actually received by it, shall restore, using
all reasonable speed and diligence, the Demised Premises to a condition and to a
size as nearly comparable as reasonably possible to the condition and size
thereof immediately prior to the taking and Landlord, to the extent of the award
it receives in excess of the costs of collecting the award and value of the Land
taken (herein, the "Net Condemnation Proceeds"), shall release the Net
Condemnation Proceeds to Tenant for that purpose and Tenant shall have the right
to participate in any proceeding relating to the awarding of restoration
damages. There shall be an equitable abatement of the Base Rent and Additional
Rent based on the actual loss of use of the Demised Premises suffered by Tenant
from the taking. Determination of such loss of use of the Demised Premises after
a partial taking shall be mutually agreed to by the parties within sixty (60)
days from the date of the taking and if the parties can not so agree, then such
loss of use shall be determined in accordance with the Dispute Resolution
Procedure (as defined in Paragraph 16 below), with real estate appraisers having
at lease ten (10) years experience appraising commercial real estate, including
build-to-suit leases, serving as Officials. Pending such determination, Tenant
shall continue to pay the Base Rent and Additional Rent as herein originally
specified, and upon such determination, if Tenant is entitled to a refund
because of an overpayment of Base Rent or Additional Rent, Landlord shall make
the same promptly, or in lieu thereof credit the amount thereof to future
installments of Base Rent or Additional Rent as they become due.

                      (d)   Landlord shall be entitled to receive the entire
award in any proceeding with respect to any taking provided for in this Section
21, without deduction therefrom for any estate vested in Tenant by this Lease,
and Tenant shall receive no part of such award. Nothing herein contained shall
be deemed to prohibit Tenant from making a separate claim, against the
condemnor, to the extent permitted by law, for the value of the unamortized
tenant improvements (installed in accordance with Section 18 at Tenant's
expense), Tenant's moveable trade fixtures, machinery and moving expenses,
provided that, in any case, the making of such claim shall not and does not
adversely affect or diminish Landlord's award."

           15.   Taxes and Other Impositions.

                (a)   Commencing on the Effective Date and continuing through
the remainder of the Term, Tenant shall be solely obligated for the costs of all
real estate taxes and other impositions for the Demised Premises, including the
Building and the Land, and Tenant agrees to pay all installments of such
imposition which accrue during the Term. If any real estate taxes or other
impositions for the Demised Premises are payable in arrears, Tenant agrees to
pay to Landlord Tenant's share of such taxes attributable to the last year of
the Term within thirty (30) days after Tenant receives from Landlord evidence of
the actual amount due for such last year. This provision shall expressly survive
the expiration or termination of the Lease in order to settle up Tenant's pro
rata share of such taxes for the final Lease Year of the Term.

                (b)   Real estate taxes and other impositions shall mean all ad
valorem taxes, water and sanitary taxes, assessments, liens, licenses and permit
fees or any other taxes imposed, assessed or levied against the Land and the
Demised Premises, and all other charges, impositions or burdens of whatever kind
and nature, whether or not particularized by name, and whether general or
special, ordinary or extraordinary, foreseen or unforeseen, which at any time
during the Term may be created, assessed, confirmed, adjudged, imposed or
charged upon or with respect to the Demised Premises, the Land, or any
improvements made thereto, or on any part of the foregoing or any appurtenances
thereto, or directly upon this Lease or the rent payable hereunder or amounts
payable by any subtenants or other occupants of the Demised Premises, or upon
this transaction or any documents to which Tenant is a party or
successor-in-interest, or against Landlord because of Landlord's estate or
interest herein, by any governmental authority, or under any law, including
among others, all rental, sales, use, inventory or other similar taxes and any
special tax bills and general, special or other assessments and liens or charges
made on local or general improvements or any governmental or public power or
authority whatsoever.

                (c)   Notwithstanding the foregoing, if any imposition shall be
created, levied, assessed, adjudged, imposed, charged or become a lien with
respect to a period of time which ends after the expiration date of the Term
(other than an expiration date of the Term by reason of breach of any of the
terms hereof by Tenant), then Tenant shall only be required to pay that portion
of such imposition which is equal to the proportion of said period which falls
within the Term. If Tenant is permitted to pay (by the assessing and collecting
authorities) and elects to pay any imposition in installments, Tenant shall
nevertheless pay any and all installments thereof which are due prior to the
expiration of the Term or sooner termination of the Term. Nothing contained in
this Lease shall require Tenant to pay any income or excess profits or taxes
assessed against Landlord, or any corporation, capital stock and franchise taxes
imposed upon Landlord. Landlord agrees to deliver to Tenant copies of all such
notices of real estate taxes and impositions which Landlord receives.

                (d)   Landlord shall forward tax bills related to the Demised
Premises to Tenant promptly after Landlord's receipt thereof. Tenant shall
furnish Landlord evidence of the payment of all real estate taxes and
impositions related to the Demised Premises at least ten (10) days before the
last day upon which they may be paid without any fine, penalty, interest or
additional cost. If Tenant fails to pay the real estate taxes and impositions
related to the Demised Premises when due and Landlord elects to pay the real
estate taxes and impositions related to the Demised Premises, Tenant agrees to
pay Landlord such real estate taxes and impositions attributable to the Demised
Premises so paid by Landlord, within thirty (30) days after receipt of written
notice from Landlord."

           16.   Dispute Resolution Procedure. In the event that a dispute
arises between Landlord and Tenant under the Lease, and the Lease specifically
provides that the dispute resolution procedure outlined in this Paragraph 16
(herein referred to as the "Dispute Resolution Procedure") shall be utilized,
the parties shall proceed as follows:

                (i)   The party electing to proceed under the procedures
outlined herein (the "Electing Party") shall give written notice of such
election to the other party (the "Other Party"), and shall designate in writing
the Electing Party's selection of an individual with the qualifications outlined
in the section of the Lease giving rise to this remedy (the "Official") who
shall act on the Electing Party's behalf in determining the disputed fact.

                (ii)   Within twenty (20) days after the Other Party's receipt
of the Electing Party's selection of an Official, the Other Party, by written
notice to the Electing Party, shall designate an Official who shall act on the
Other Party's behalf in determining the disputed fact.

                (iii)   Within twenty (20) days of the selection of the Other
Party's Official, the two (2) Officials shall render a joint written
determination of the disputed fact. If the two (2) Officials are unable to agree
upon a joint written determination within such twenty (20) day period, each
Official shall render his or her own written determination and the two Officials
shall select a third Official within such twenty (20) day period. In the event
the two Officials are unable to select a third Official within such twenty (20)
day period, then either party may apply to a court of original jurisdiction in
Gwinnett County, Georgia for appointment by such court of such third Official.

                (iv)   Within twenty (20) days after the appointment of the
third Official, the third Official shall select one of the determinations of the
two (2) Officials originally selected, without modification or qualification.

                (v)   If either Landlord or Tenant fails or refuses to select an
Official, the Official selected shall alone determine the disputed fact.
Landlord and Tenant agree that they shall be bound by the determination of
disputed fact pursuant to this subsection. Landlord shall bear the fee and
expenses of its Official, Tenant shall bear the fee and expenses of its
Official, and Landlord and Tenant shall share equally the fee and expense of the
third Official, if any.

           17.   Tenant is in possession of, and has accepted, the Original
Demised Premises, and acknowledges that all the work to be performed by the
Landlord in the Original Demised Premises as required by the terms of this
Lease, if any, has been satisfactorily completed. Tenant further certifies that
all conditions of the Lease required of Landlord as of this date have been
fulfilled and there are no defenses or setoffs against the enforcement of the
Lease by Landlord.

           18.   Tenant hereby accepts the Expansion Space in its "as-is"
condition and acknowledges and agrees that Landlord shall have no obligation to
make any improvements in or to the Expansion Space. Notwithstanding the
foregoing, Landlord hereby warrants to Tenant, which warranty shall survive for
the one (1) year period following the Effective Date, that (i) the materials and
equipment furnished by Landlord's contractors in the completion of the portion
of the shell building containing the Expansion Space and the improvements
located within the Expansion Space as of the Amendment Date are of good quality
and new, and (ii) such materials and equipment and the work of such contractors
shall be free from defects not inherent in the quality required or permitted
under the Lease; provided, however, that the foregoing warranty shall exclude
damages or defects caused by Tenant or Tenant's Affiliates, improper or
insufficient maintenance, improper operation, and normal wear and tear under
normal usage. Tenant further acknowledges and agrees that Tenant, at its sole
cost and expense, shall be responsible for constructing all interior
improvements within the Expansion Space (the "Expansion Improvements") and
obtaining a certificate of occupancy or its equivalent for the Expansion Space
issued by the appropriate governmental authority. Tenant shall, at its sole cost
and expense, prepare and submit to Landlord for Landlord's written approval,
which approval shall not be unreasonably withheld or conditioned, a complete set
of plans and specifications covering all work to be performed by Tenant in
constructing the Expansion Improvements (collectively, the "Expansion Plans").
The Expansion Plans shall be in such detail as Landlord may reasonably require
and shall be in compliance with all applicable statutes, ordinances and
regulations; provided, however, that Landlord's approval of the Expansion Plans
shall not be deemed to be a warranty or representation that the Expansion Plans
comply with all applicable statutes, ordinances and regulations. Landlord shall
review the Expansion Plans and indicate requested changes, if any, by written
notice to Tenant, within fifteen (15) days after receipt of the Expansion Plans
by Landlord. If Landlord fails to indicate such requested changes to the Plans
and Specifications by such date, the Expansion Plans shall be deemed approved.
Thereafter, any changes to the Expansion Plans shall be subject to Landlord's
written approval. The Expansion Improvements shall be constructed in accordance
with the approved Expansion Plans by Tenant during the Term, as extended hereby,
shall be constructed in accordance with the terms of the Lease, including,
without limitation, Section 18 thereof, and shall be of a type and quality
consistent with the type and quality of improvements constructed in the
warehouse portion of the Original Demised Premises. Upon the completion of the
construction of the Expansion Improvements, Tenant shall promptly provide
Landlord with a complete set of the final "as-built" plans for the Expansion
Improvements together with a copy of the certificate of occupancy (or its
equivalent) for the Expansion Space. Notwithstanding anything herein to the
contrary, within thirty (30) days after the Amendment Date, Landlord shall pay
to Tenant the amount of $428,000.00 to be applied by Tenant toward the cost of
the Expansion Improvements.

           19.   Special Stipulations 2 (Right of First Refusal to Lease), 3
(Option to Extend Term), 7 (Landlord's Insurance), 9 (Operating Expenses - Cap
on Controllable Expenses), 11 (Option to Purchase) and 12 (Substantial
Completion) set forth on Exhibit C to the Lease are hereby deleted in their
entirety and shall be of no further force or effect.u

           20.   Option to Extend Term.

                (a)   Landlord hereby grants to Tenant one (1) option to extend
the Term for a period of five (5) years, such option to be exercised by Tenant
giving written notice of its exercise to Landlord in the manner provided in this
Lease at least one hundred eighty (180) days prior to (but not more than two
hundred ten (210) days prior to) the expiration of the Term, as extended hereby.
No extension option may be exercised by Tenant if an Event of Default has
occurred and is then continuing or any facts or circumstances then exist which,
with the giving of notice or the passage of time, or both, would constitute an
Event of Default either at the time of exercise of the option or at the time the
applicable Term would otherwise have expired if the applicable option had not
been exercised.

                (b)   If Tenant exercises its option to extend the Term,
Landlord shall, within thirty (30) days after the receipt of Tenant's notice of
exercise, notify Tenant in writing of Landlord's reasonable determination of the
Base Rent for the Demised Premises for the five (5) year option period, which
amount shall not be less than the Base Rental rate to be in effect immediately
prior to the commencement of such option period, taking into account all
relevant factors for space of this type in the Buford, Georgia area. Tenant
shall have thirty (30) days from its receipt of Landlord's notice to notify
Landlord in writing that Tenant does not agree with Landlord's determination of
the Base Rent and therefore that Tenant elects to retract its option to extend
the Term, in which case the Term, as extended by this Amendment, shall expire on
its scheduled expiration date and Tenant's option to extend the Term shall be
void and of no further force and effect. If Tenant does not notify Landlord of
such retraction within thirty (30) days of its receipt of Landlord's notice,
Base Rent for the Demised Premises for the extended term shall be the Base Rent
set forth in Landlord's notice to Tenant.

                (c)   Except for the Base Rent, which shall be determined as set
forth in subparagraph (b) above, leasing of the Demised Premises by Tenant for
the extended term shall be subject to all of the same terms and conditions set
forth in the Lease, including Tenant's obligation to pay Tenant's share of
Operating Expenses as provided in the Lease; provided, however, that any
improvement allowances, rent abatements or other concessions applicable to the
Demised Premises during the initial Term shall not be applicable during any such
extended term, nor shall Tenant have any additional extension options unless
expressly provided for in the Lease. Landlord and Tenant shall enter into an
amendment to this Lease to evidence Tenant's exercise of its renewal option. If
this Lease is guaranteed, it shall be a condition of Landlord's granting the
renewal that Tenant deliver to Landlord a reaffirmation of the guaranty in which
the guarantor acknowledges Tenant's exercise of its renewal option and reaffirms
that the guaranty is in full force and effect and applies to said renewal.

           21.   Except for Cushman & Wakefield of Georgia, whose commission
shall be paid by Landlord, Landlord and Tenant each represents and warrants to
the other that neither party has engaged or had any conversations or
negotiations with any broker, finder or other third party concerning the matters
set forth in this Amendment who would be entitled to any commission or fee based
on the execution of this Amendment. Landlord and Tenant each hereby indemnifies
the other against and from any claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys' fees and expenses, for any breach of the
foregoing. The foregoing indemnification shall survive the termination of the
Lease for any reason.

           22.   Except as expressly provided herein, no free rent, moving
allowances, tenant improvement allowances or other such financial concessions
contained in the Lease shall apply to the Term as extended hereby. Tenant
accepts the Demised Premises in their "as-is" condition.

           23.   Tenant represents to Landlord that, as of the date hereof,
Landlord is not in default of the Lease.

           24.   For purposes of this Amendment, the term "Amendment Date" shall
mean the date upon which this Amendment is signed by Landlord or Tenant,
whichever is later.

           25.   Except as amended hereby, the Lease shall be and remain in full
force and effect and unchanged. As amended hereby, the Lease is hereby ratified
and confirmed by Landlord and Tenant. To the extent the terms hereof are
inconsistent with the terms of the Lease, the terms hereof shall control.

           26.   The submission of this Amendment to Tenant for examination or
consideration does not constitute an offer to amend the Lease, and this
Amendment shall become effective only upon the execution and delivery thereof by
Landlord and Tenant. Execution and delivery of this Amendment by Tenant to
Landlord constitutes an offer to amend the Lease on the terms contained herein.
The offer by Tenant will be irrevocable until 6:00 p.m. Eastern time for fifteen
(15) days after the date of execution of this Amendment by Tenant and delivery
to Landlord.

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and sealed as of the Amendment Date.



Date:       June 12, 2006                             LANDLORD:

HAMILTON MILL BUSINESS CENTER, LLC,
a Delaware limited liability company

By:  Industrial Developments International (Georgia), L.P.,
          a Georgia limited partnership, its sole member

     By:     IDI (Georgia), Inc., a Georgia corporation,
                its sole general partner


                  By:                                                           
            
                      Name:                                                 
            
                      Title:                                                   
            


                 Attest:                                                     
            
                            Name:                                           
           
                            Title:                                            
            


[CORPORATE SEAL]


Date:       6/6/06                             TENANT:

GLOBAL EQUIPMENT COMPANY, INC.,
a New York corporation


By:                                                                         
       Name:                                                             
       Title:                                                               


Attest:                                                                   
            Name:                                                       
            Title:                                                         


[CORPORATE SEAL]

CONSENT OF GUARANTOR

The capitalized terms of this Consent shall have the meaning as defined in the
Amendment to which this Consent is attached (the “Amendment”), unless otherwise
defined. The undersigned, being the Guarantor of the Lease under that certain
Guaranty dated December 8, 2005 from Guarantor to Hamilton Mill Business Center,
LLC, hereby consents to the Amendment, and acknowledges and reaffirms that the
Guaranty is in full force and effect as it relates to the Lease, as amended by
the Amendment.

Date:                                               GUARANTOR:

SYSTEMAX INC., a Delaware corporation


By:                                                                        
       Name:                                                             
       Title:                                                               


        Attest:                                                     
            
                     Name:                                                      
                     Title:                                           
            


[CORPORATE SEAL]

EXHIBIT “A”

LAND DESCRIPTION
LOT M, PHASE SIX, HAMILTON MILL BUSINESS CENTER

ALL that tract or parcel of land, lying and being in Land Lots 262 and 267 of
the 7th Land District, in the City of Buford, Gwinnett County, Georgia,
containing 40.90 acres of land, more or less, and being more particularly
described as follows:

BEGINNING at a point at the intersection of the northeasterly margin of the
110-foot right-of-way of Hamilton Mill Road and the southeasterly terminus of
the right-of-way of Mill Center Parkway; thence departing the northeasterly
margin of the 110-foot right-of-way of Hamilton Mill Road and along the
southeasterly margin of the right-of-way of Mill Center Parkway the following
courses and distances: North 38 degrees 13 minutes 02 seconds West, 49.45 feet
to a point; North 49 degrees 53 minutes 04 seconds West, 198.25 feet to a point;
72.71 feet along the arc of a curve to the right having a radius of 46.95 feet,
chord bearing of North 06 degrees 39 minutes 30 seconds West and chord distance
of 65.66 feet to a point; 50.17 feet along the arc of a curve to the left having
a radius of 390.00 feet, chord bearing of North 33 degrees 30 minutes 49 seconds
East and chord distance of 50.13 feet to a point; 21.39 feet along the arc of a
curve to the right having a radius of 310.00 feet, chord bearing of North 31
degrees 48 minutes 18 seconds East and chord distance of 21.38 feet to a point;
North 33 degrees 46 minutes 54 seconds East, 78.76 feet to a point; 53.12 feet
along the arc of a curve to the left having a radius of 564.00 feet, chord
bearing of North 31 degrees 05 minutes 00 seconds East and chord distance of
53.10 feet to a point; 53.12 feet along the arc of a curve to the right having a
radius of 564.00 feet, chord bearing of North 31 degrees 05 minutes 00 seconds
East and chord distance of 53.10 feet to a point; North 33 degrees 46 minutes 54
seconds East, 744.59 feet to a point; 30.95 feet along the arc of a curve to the
left having a radius of 305.00 feet, chord bearing of North 30 degrees 52
minutes 28 seconds East and chord distance of 30.94 feet to a point; 24.81 feet
along the arc of a curve to the left having a radius of 305.00 feet, chord
bearing of North 25 degrees 38 minutes 13 seconds East and chord distance of
24.81 feet to a point; 17.50 feet along the arc of a curve to the left having a
radius of 605.00 feet, chord bearing of North 22 degrees 28 minutes 40 seconds
East, and chord distance of 17.50 feet to a point; 3.80 feet along the arc of a
curve to the right having a radius of 605.00 feet, chord bearing of North 21
degrees 28 minutes 08 seconds East, and chord distance of 3.80 feet to a point;
North 21 degrees 17 minutes 20 seconds East, 70.25 feet to a point; 39.80 feet
along the arc of a curve to the right having a radius of 338.00 feet, chord
bearing of North 17 degrees 54 minutes 55 seconds East, and chord distance of
39.78 feet to a point; 59.50 feet along the arc of a curve to the right having a
radius of 352.00 feet, chord bearing of North 19 degrees 23 minutes 03 seconds
East, and chord distance of 59.43 feet to a point; 2.32 feet along the arc of a
curve to the right having a radius of 520.00 feet, chord bearing of North 24
degrees 21 minutes 18 seconds East, and chord distance of 2.32 feet to the TRUE
POINT OF BEGINNING; thence continuing along the southeasterly margin of the
right-of-way of Mill Center Parkway the following courses and distances: 84.40
feet along the arc of a curve to the right having a radius of 520.00 feet, chord
bearing of North 29 degrees 07 minutes 58 seconds East, and chord distance of
84.31 feet to a point; North 33 degrees 46 minutes 58 seconds East, 1223.77 feet
to a point; 53.12 feet along the arc of a curve to the right having a radius of
564.00 feet , chord bearing of North 36 degrees 28 minutes 52 seconds East and
chord distance of 53.10 feet to a point; 53.12 feet along the arc of a curve to
the left having a radius of 564.00 feet, chord bearing of North 36 degrees 28
minutes 52 seconds East and chord distance of 53.10 feet to a point; North 33
degrees 46 minutes 58 seconds East, 90.00 feet to a point; 53.12 feet along the
arc of a curve to the left having a radius of 564.00 feet, chord bearing of
North 31 degrees 05 minutes 04 seconds East and chord distance of 53.10 feet to
a point; 53.12 feet along the arc of a curve to the right having a radius of
564.00 feet, chord bearing of North 31 degrees 05 minutes 04 seconds East and
chord distance of 53.10 feet to a point; North 33 degrees 46 minutes 58 seconds
East, 300.73 feet to a point; 64.74 feet along the arc of a curve to the right
having a radius of 520.00 feet, chord bearing of North 37 degrees 21 minutes 20
seconds East and chord distance of 64.70 feet to a point; 10.93 feet along the
arc of a curve to the right having a radius of 25.00 feet , chord bearing of
North 79 degrees 17 minutes 50 seconds East and chord distance of 10.84 feet to
a point; 102.87 feet along the arc of a curve to the left having a radius of
60.00 feet, chord bearing of North 42 degrees 42 minutes 05 seconds East and
chord distance of 90.72 feet to a point; thence departing said right-of-way
140.67 feet along the arc of a curve to the right having a radius of 520.00
feet, chord bearing of North 59 degrees 40 minutes 03 seconds East and chord
distance of 140.25 feet to a point; North 67 degrees 25 minutes 04 seconds East,
91.36 feet to a point; 222.78 feet along the arc of a curve to the left having a
radius of 600.00 feet, chord bearing of North 56 degrees 46 minutes 51 seconds
East and chord distance of 221.50 feet to a point; South 29 degrees 23 minutes
13 seconds East, 1.15 feet to a point; South 29 degrees 23 minutes 13 seconds
East, 505.01 feet to a point; South 30 degrees 33 minutes 23 seconds East,
115.66 feet to a point; South 33 degrees 46 minutes 58 seconds West, 2026.32
feet to a point; South 78 degrees 46 minutes 55 seconds West, 236.84 feet to a
point; North 56 degrees 48 minutes 49 seconds West, 605.85 feet to the TRUE
POINT OF BEGINNING.

EXHIBIT “B”

[EXPANSION SPACE]

[exhibitb.jpg]